CCA 38074. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, the Court notes that the involuntary manslaughter and negligent homicide offenses were charged in the alternative to the unpremeditated murder offense. As Appellant was convicted of the unpremeditated murder offense, his convictions for involuntary manslaughter and negligent homicide must be dismissed on appeal. In light of the military judge’s instruction to the court members that the three offenses were multiplicious for sentencing, however, Appellant was not prejudiced as to the sentence. Accordingly, it is ordered that the petition is granted on the following specified issue: [See also ORDERS GRANTING PETITION FOR REVIEW this date.]
WHETHER APPELLANT’S CONVICTIONS FOR INVOLUNTARY MANSLAUGHTER AND NEGLIGENT HOMICIDE, WHICH WERE CHARGED IN THE ALTERNATIVE TO THE OFFENSE OF UNPREMEDITATED MURDER, SHOULD BE DISMISSED AS APPELLANT WAS CONVICTED OF UNPREMEDITATED MURDER.
The decision of the United States Air Force Court of Criminal Appeals is reversed as to Charge II and its Specification and Specification 3 of Charge IV, but is affirmed in all other respects. The findings of guilty as to Charge II and its Specification and Specification 3 of Charge IV are set aside, and those offenses are dismissed.